Citation Nr: 0921026	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-07 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), depression 
and adjustment disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.

In a May 2008 decision, the Board denied the Veteran's claims 
for service connection.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in March 2009, pursuant to a Joint Motion for 
Remand to the Board, the Court remanded the case back to the 
Board for compliance with the instructions in the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his March 2008 Travel Board hearing, the Veteran 
referenced PTSD treatment he had received at the Gene Taylor 
VA Outpatient Clinic from April 17, 2006 to the present and 
he requested that VA consider these records when deciding his 
current claim.  See Travel Board Hearing Transcript at page 
3. The claims folder current contains VA primary care records 
from Mt. Vernon from April 17, 2006 to May 10, 2006.

The records associated with any psychiatric therapy will 
assist the Board in developing a more complete picture of the 
current extent of the Veteran's psychiatric disorder.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
which held that a claim for benefits based on PTSD 
encompassed benefits based on another acquired psychiatric 
disorder because the evidence developed during the processing 
of the claim indicated that the symptoms for which the 
claimant was seeking VA benefits may have been caused by 
another acquired psychiatric disorder.  The previous Board 
decision only addressed the claim for benefits due to PTSD, 
not another acquired psychiatric disorder.  In readjudicating  
the claim, the possibility of service connection for another 
acquired psychiatric disorder must be addressed.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request all treatment 
records pertaining to the Veteran's 
psychiatric condition not previously 
obtained from the Gene Taylor 
community-based outpatient clinic, 
specifically those dated May 2006 or 
later. All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.	After the above development is 
completed, adjudicate the issue of 
service connection for a psychiatric 
disorder, to include PTSD, depression, 
and adjustment disorder.  If the 
benefit sought is denied, provided the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




